DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (US 20200328054) hereafter “Hanna”.
Regarding claim 1, Hanna discloses a switching apparatus (Fig. 1) comprising: a body (34) comprising: a sidewall (the exterior walls of 34) that extends from a first end (top of 36) to a second end (bottom of 38), the sidewall defining an interior space (Fig. 3); and a plurality of electrically insulating sheds (insulating bushings on 114) that extend radially outward from an exterior surface of the sidewall (Fig. 3); a circuit interrupter (100) in the interior space of the body (Fig. 6); a first terminal (116) electrically connected to the circuit interrupter; and a second terminal (114) electrically 
Regarding claim 2, Hanna further discloses the at least two different types of mounting structures comprise an electrically insulating bracket (14) and a utility structure (18).
Regarding claim 3, Hanna further discloses the at least two different types of mounting structures comprise a first portion of a utility structure and a second portion of a utility structure (Fig. 26A).
Regarding claim 4, Hanna further discloses the first portion of the utility structure comprises a utility pole (the pole of 14), and the second portion of the utility structure comprises a cross-arm mounted to the utility pole (Fig. 26A).
Regarding claim 11, Hanna further discloses the electrically insulated bracket comprises a visible break mounting bracket (Fig. 26A) or a cutout that lacks a fuse.
Regarding claim 12, Hanna further discloses a first mounting assembly configured to connect the first terminal to a lower portion of the insulating mounting bracket; and a second mounting assembly configured to connect the second terminal to an upper portion of the insulating mounting bracket (Fig. 26A).
Regarding claim 13, Hanna further discloses one or more of the first mounting assembly and the second mounting assembly are configured to allow the body to move relative to the insulating mounting bracket (Figures 26E-26G).
Regarding claim 14, Hanna further discloses a damping apparatus (30) configured to damp intentional movement of the body relative to the insulating mounting bracket (12).
Regarding claim 15, Hanna further discloses the circuit interrupter (102) comprises a switch capable of repeatedly opening and closing, and the switching assembly comprises a single-phase recloser (10).
Regarding claim 16, Hanna further discloses the circuit interrupter comprises a vacuum interrupter (¶ [0046]).
Regarding claim 17, Hanna discloses a system (Fig. 1) comprising: an insulating mounting bracket (12) comprising an upper portion and a lower portion (Fig. 1); a switching apparatus comprising: a body (34) that extends along a direction from a first end (top of 36) to a second end (bottom of 38), a first terminal (116), a second terminal (114), and a circuit interrupter (100) electrically connected to the first terminal and the second terminal; a first mounting assembly (18) configured to connect the first terminal to the lower portion of the insulating mounting structure (Fig. 26A); and a second mounting assembly (16) configured to mechanically connect the second terminal to an upper portion of the insulating mounting structure, wherein, the first mounting assembly does not permit the body to rotate about the lower portion of the insulating mounting structure (¶ [0101]).
Regarding claim 18, Hanna further discloses the system further comprises a damping apparatus (30) configured to damp intentional movement of the body relative to the insulating mounting structure (12).
Regarding claim 19, Hanna further discloses the damping apparatus is part of one or more of the first mounting assembly and the second mounting assembly, and the damping apparatus is configured to damp one or more of intentional rotational motion or translational motion of the body (Figures 26A-28).
Regarding claim 20, Hanna further discloses the damping apparatus comprises a frictional region (28) configured to engage a connection portion coupled to the switching apparatus (¶ [0039]).
Regarding claim 21, Hanna discloses a kit for retrofitting a switching apparatus (Fig. 1) such that the switching apparatus is connectable to a utility structure or an insulating mounting bracket (14), the kit comprising: an attachment apparatus comprising a first end (top of 36) and a second end (bottom of 38), wherein the first end is configured for attachment to a tank (34) of the switching apparatus, and the second end is configured for attachment to the utility structure such that the attachment apparatus is configured to mount the switching apparatus to the utility structure; a first mounting assembly (18) configured to attach a first terminal (116) of the switching apparatus to a lower portion of the insulating mounting bracket; and a second mounting assembly (16) configured to attach a second terminal of the switching apparatus to an upper portion of the insulating mounting bracket (Fig. 1).
Regarding claim 22, Hanna discloses a system comprising: a switching apparatus (100) comprising: a body (34) comprising a sidewall (sidewalls of 34) that defines an interior space (Fig. 3); a tank (the lower portion of 38) coupled to the body; a circuit interrupter in the interior space of the body (Fig. 6), the circuit interrupter comprising a switch capable of repeatedly opening and closing (¶ [0041]); a first terminal (116) electrically connected to the circuit interrupter; and a second terminal (114) electrically connected to the circuit interrupter; and an attachment apparatus configured for attachment to a utility structure and to the switching apparatus such that the attachment apparatus is configured to mount the switching apparatus to the utility structure (Figures 26A-28).
Regarding claim 23, Hanna further discloses the attachment apparatus comprises a support comprising a first end and a second end, the first end is configured for attachment to the tank of the switching apparatus, and the second end is configured for attachment to the utility structure (Figures 26A-28).
Regarding claim 24, Hanna further discloses the system further comprises: a first mounting assembly (18) configured to attach the first terminal of the switching apparatus to a lower portion of an insulating mounting bracket (14); and a second mounting assembly (16) configured to attach the second terminal of the switching apparatus to an upper portion of the insulating mounting bracket, wherein the switching apparatus is configured to be attached to the utility structure or to the insulating mounting bracket (Fig. 26A).
Regarding claim 25, Hanna further discloses the attachment apparatus comprises a first attachment apparatus configured to mount the switching apparatus to a first portion of the utility structure (14), and the system further comprises a second attachment apparatus configured to mount the switching apparatus to a second portion of the utility structure, and wherein the first portion of the utility structure comprises a utility pole (the pole of 14), and the second portion of the utility structure comprises a cross-arm mounted on the utility pole (Fig. 26A).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Rhein et al. (US 2002/0179571) hereafter “Rhein”.
Regarding claim 5, Hanna discloses most of the claim limitations except for the tank comprises an ungrounded tank or a grounded tank.
Rhein teaches an electrical circuit interrupter in which the tank is grounded (¶ [0036]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna’s device according to known methods to incorporate the teachings of Rhein to employ a known technique for grounding the tank in order to prevent possible electrical hazards.
Regarding claim 6, the combination of Hanna and Rhein further teaches the at least two different types of mounting structures comprise an electrically insulating bracket (14 of Hanna) and a utility structure (18 of Hanna), and the switching apparatus further comprises a mechanical interface configured to connect to a support, the support configured to attach the tank to the utility structure (Fig. 26A of Hanna).
Regarding claim 7, the combination of Hanna and Rhein further teaches the tank is an ungrounded tank (¶ [0036] of Rhein), and the mechanical interface is configured to attach to an insulated support (Fig. 26A of Hanna).
Regarding claim 8, the combination of Hanna and Rhein further teaches the tank is a grounded tank (¶ [0036] of Rhein), and the mechanical interface is configured to attach to an electrically conductive support (Fig. 26A of Hanna).
Regarding claim 9, the combination of Hanna and Rhein further teaches the mechanical interface comprises a mounting strap (180 of Hanna) that surrounds an exterior of the tank (Fig. 5 of Hanna).
Regarding claim 10, the combination of Hanna and Rhein further teaches the mechanical interface comprises a connection point (the joint shown in Fig. 26A of Hanna) on an exterior surface of the tank, and the connection point is configured to allow the structure to be attached to the tank at the mechanical interface and removed from the tank without damaging the tank, the mechanical interface, or the support (Figures 5 and 26A of Hanna).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833